Citation Nr: 1429674	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total right knee arthroplasty for the period from July 1, 2009.  

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.  

3.  Entitlement to a compensable rating for the residuals of a left tibia stress fracture.  

4.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from July 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the March 2010 and September 2012 VA examiners noted that the Veteran's service-connected disabilities currently on appeal had significant effects on her occupational activities and impacted her ability to work.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claims on appeal.  

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on her part.  


FINDINGS OF FACT

1.  For the period from July 1, 2009 to the present, the evidence of record does not show that the Veteran's service-connected right knee disability was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; or impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.  

2.  During the period of this appeal, the evidence of record does not show that the Veteran's left knee disability was manifested by a moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.  

3.  There are no active residuals of the Veteran's stress fracture of the left tibia.  

4.  The evidence of record does shows that pes planus is manifested by a moderately severe impairment to the right foot.

5. The evidence of record shows that pes planus is manifested by a moderately severe impairment to the left foot. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected right total knee arthroplasty are not met.  38 USCA §§ 1155, 5107 (West 2002 & Supp. 2012); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).  

2.  The criteria for a rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5099-5014 (2013).  

3.  The criteria for a compensable rating for residuals of a left tibia stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

4.  The criteria for a 20 percent rating for service-connected pes planus of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2013).  

5.  The criteria for a 20 percent rating for service-connected pes planus of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in a letter from the RO dated in November 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims, and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  Thereafter, the claims were denied in the May 2010 rating decision now on appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

In Dingess/Hartman the Court found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the November 2009 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as VA medical records relevant to these issues have been requested and obtained and adequate VA examinations provided.  The Board finds that the available medical evidence is sufficient for a determination of the issues decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board observes that the Veteran has indicated that her service-connected disorders on appeal are manifested by pain.  However, the Board's focus, in light of the regulatory criteria mentioned above and below, is whether there is such additional impairment due to the complaints of pain so as to warrant ratings in excess of those already in effect.  

Knees

Historically, in a September 1990 rating decision, the Veteran was granted service connection for chondromalacia of the bilateral knees and awarded a noncompensable disability rating, effective June 21, 1990, the day after her discharge from active duty.  In a January 1992 rating decision, the Veteran was awarded separate 10 percent disability ratings for both chondromalacia of the right patella and for chondromalacia of the left patella, both effective September 20, 1991.  In a July 2008 rating decision, the Veteran was granted service connection for a right total knee arthroplasty and awarded a 100 percent disability rating, effective May 30, 2008, in accordance with Diagnostic Code 5055.  38 C.F.R. § 4.71a.  This decision also assigned a 30 percent disability rating for the right knee for the period from July 1, 2009.  In an October 2009 claim for increase, the Veteran asserted that her knees should be rated at a higher percentage.  As the temporary 100 percent rating cannot be increased, the Board, therefore, will examine whether a rating in excess of 30 percent is warranted for the right knee for the period since July 1, 2009.  

According to Diagnostic Code 5055, for a total knee replacement, a 100 percent rating will be assigned for one year following the surgery.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion is rated by analogy to diagnostic codes 5256, 5261, or 5262, with a minimum rating of 30 percent assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement do not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other diagnostic code not specifically referenced therein.  

Under Diagnostic Code 5256, for rating ankylosis of the knee, a 30 percent disability rating is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  For ankylosis of the knee at a favorable angle, flexion between 10 and 20 degrees, a 40 percent rating is warranted.  Flexion between 20 degrees and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  Limitation of extension to 30 degrees warrants a 40 percent rating.  A 50 percent rating requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under the provisions of Diagnostic Code 5262, a 10 percent rating is available for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is for assignment for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran's left knee disability has been rated under Diagnostic Code 5099-5014.  As this left knee disability is not specifically listed in the rating schedule, it is assigned Diagnostic Code 5099 and rated by analogy to Diagnostic Code 5014, indicating an analogous rating to impairment resulting from osteomalacia.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  Under Diagnostic Code 5014, osteomalacia is rated as limitation of motion or, if no compensable limitation of motion is shown, as degenerative arthritis pursuant to Diagnostic Code 5003.  

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

To give the Veteran every consideration in connection with her left knee rating, the Board must consider all potentially applicable diagnostic codes under § 4.71a in rating the Veteran's left knee disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology).  

Other relevant diagnostic codes, in addition to those noted above, include the following:

Under Diagnostic Code 5258, a 20 percent disability rating is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  

Under Diagnostic Code 5259, a 10 percent disability rating may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).  

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

In addition, separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

Regarding knee claims, the VA General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, when a knee disorder was already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  See VAOPGCPREC 23-97.  The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  

The Veteran underwent a VA examination of the knees in March 2010.  The report of examination traced the history of her bilateral knee chondromalacia disorders, including her 2008 total right knee arthroplasty.  She told the examiner that her knee replacement surgery had been successful and that her right knee overall was much better.  She still had some soreness near the patella area, but was much improved.  Her right knee symptoms included pain, crepitus, and tenderness but not deformity, giving way, instability, stiffness, incoordination, dislocation, subluxation, or effusion.  She complained of moderate flare-ups every 2 to 3 weeks for 1 to 2 days brought on by changes in the weather.  

She complained that the patellar pain in her left knee was worse than the right.  She also noted that her last steroid injection was in 2007.  She noted more difficulty with climbing stairs.  It also was noted that the Veteran underwent a left knee arthroscopic meniscectomy in approximately 1992.  Her left knee symptoms included: giving way, instability, pain, and repeated effusions.  She complained of moderate flare-ups weekly for 1 to 2 days brought on by climbing stairs or changes in the weather.  She denied deformity, stiffness, weakness, incoordination, dislocation, subluxation, or locking episodes.  

The Veteran claimed that she could stand for 15 to 30 minutes, but was unable to walk more than a few yards.  She occasionally used orthotic inserts and a cane.  On examination, an antalgic gait was noted.  Examination of the right knee revealed tenderness on the lateral edge of the patella, but no crepitation, clicks, snaps, grinding, instability or meniscus abnormality.  Range of motion measurements were as follows: right flexion to 135 degrees and extension normal to 0 degrees.  There was no objective evidence of pain with active motion on the right side, but there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.

Examination of the left knee revealed crepitus, clicks or snaps, subpatellar tenderness, and a meniscus abnormality.  There was no evidence of grinding, instability, locking, effusion, or dislocation.  Range of motion measurements were as follows: left flexion to 130 degrees with extension normal to 0 degrees.  There was objective evidence of pain on active motion on the left side and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.

There was no evidence of joint ankylosis.  The examiner noted the Veteran had a significant history of lumbar spine radiculopathy that stemmed from a worker's compensation injury in 2007 with low back pain radiating to the left lower extremity in the L4-L5 distribution.  An X-ray study showed a total knee replacement on the right with no significant effusion and surrounding soft tissues within normal limits.  Early degenerative changes were present in the medial and patellofemoral compartments of the left knee with no significant joint effusion.  The overlying soft tissues were normal.  It was noted that the internal soft tissue derangement of the left knee was of concern.  Diagnosis was right knee total arthroplasty with no specific residual from the joint itself outside of the patella with no significant occupational effects.  Left knee chondromalacia of the patella was also diagnosed with significant occupational effects, such as decreased mobility and pain.  

September 2010 VA treatment records noted that the left knee was becoming increasingly more painful over the past few months, especially with prolonged standing and walking.  There were no problems with mechanical locking or buckling, although the Veteran complained of popping.  Pain was estimated as a 3 on a scale of 0 to 10.  Physical examination of the left knee revealed a mild increase of genu varus while held in full extension, but her active range of motion was noted as full.  A July 2010 X-ray study revealed degenerative joint disease in the medial compartment of the left knee.  Recommendations included injections and prolonging surgery for as long as possible due to the Veteran's young age.  

A subsequent September 2010 VA orthopedic clinic record noted that the Veteran's left knee was bothering her intermittently and that she developed aching and soreness when quite active with ambulatory activities.  She also complained of occasional swelling.  Range of motion of the left knee was flexion to 125 degrees and extension to 0 degrees.  Tenderness was noted on the medial side to palpation, but ligaments were stable and alignment of the joint was varus.  It also was noted that X-rays showed degenerative joint disease in the left knee.  An MRI scan also noted degenerative changes in the left knee, including in the medial meniscus but without a frank tear.  Diagnosis was left knee osteoarthritis with genu varum.1  Surgery for a left total knee replacement was tentatively set for May 2011.  

November 2010 and December 2010 VA treatment records show Hyalgan injections to the left knee.  

An August 2011 VA treatment record noted the Veteran's complaints of knee and back pain.  A past medical history of morbid obesity also was noted.  Her weight was given as 255 pounds.  

April 2012 VA treatment records noted the Veteran's complaint of severe pain and swelling in the right knee the day before when she had to use a cane; however, she took Motrin and felt better when seen.  She also complained of intermittent severe pain in the left knee.  The Veteran told the examiner that she planned to delay any left knee surgery until after her planned gastric bypass and weight loss.  She wanted to discuss a knee brace and injections.  

The Veteran underwent a VA examination of the bilateral knees in September 2012.  Diagnosis was right knee chondromalacia with degenerative joint disease status post total knee replacement with sequelae of pain and left knee chondromalacia patellae with moderate degenerative joint disease.  The Veteran complained of constant moderate to severe pain in the left knee for which she took a nonsteroidal anti-inflammatory for pain and ice for swelling and heat for aches.  She said that she used a knee brace when pain was severe.  As to the right knee, the Veteran complained of constant soreness, mild to moderate, in the anterior knee with occasional positional paresthesia and numbness down to the right foot.  She also complained of flare-ups that would necessitate the use of a cane to help in walking.  

On examination in September 2012, range of motion of the right knee measured as follows: right flexion to 140 degrees or greater with objective evidence of painful motion beginning at 130 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion with repetitive use testing.  

Range of motion of the left knee measured as follows: left flexion was to 130 degrees with objective evidence of painful motion beginning at 120 degrees.  Extension was to 5 degrees with no objective evidence of painful motion.  The VA examiner noted that limited range of motion for the left knee was due to pain.  There was no additional limitation in range of motion with repetitive use testing.  

Functional loss or functional impairment was noted as pain on movement in both knees and less movement than normal for the left knee.  Tenderness or pain to palpation for the knee joint or soft tissue was noted.  Normal muscle strength was noted for each knee and neither was found unstable.  The report also denied that the Veteran had any meniscal conditions or surgical procedures for a meniscal condition.  Residuals of the right total knee replacement were given as chronic constant mild to moderate pain in the anterior knee.  The VA examiner also reported that the Veteran had scars related to her knee disorders but that they were not painful or unstable and did not encompass a total area greater than 13 square cm.  It was also noted that the Veteran regularly used a brace and occasionally used a cane.  An X-ray study documented degenerative or traumatic arthritis for the left knee disorder.  There was no X-ray evidence of patellar subluxation.  A June 2012 X-ray study showed moderate right knee effusion and a subtle localized area of periprosthetic lucency along the anterior right tibial plateau which might represent early localized loosening.  This X-ray also showed moderate degenerative changes of the left knee.  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for right total knee arthroplasty is not warranted.  The evidence reviewed above does not show that the Veteran's right knee was manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; or impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.  For example, the Veteran had full extension in both the March 2010 and September 2012 VA examinations.  She reported at the March 2010 examination that her knee replacement surgery had been successful and that overall her right knee was much better.  At the September 2012 VA examination, she complained of constant soreness in the anterior knee, but this was characterized as only mild to moderate.  Both examinations show the Veteran had no swelling, or giving away, or locking or ankylosis of her right knee.  While she reported severe pain and swelling in April 2012, the pain resolved with Motrin and did not appear to recur, thus, this one incident does not warrant a higher rating given the overall evidence of record.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent under Diagnostic Codes 5055, 5256, 5261, or 5262.  There is no showing of severe painful motion or weakness in the right knee, no ankylosis, no limited extension and no showing of nonunion of the left tibia and fibula.  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2009) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  For example, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, as noted above, the provisions of Diagnostic Code 5055 for total knee replacement do not provide for consideration of these diagnostic codes.  

In this case, the record does reflect the Veteran has a residual scar of the right knee from surgery.  However, the Veteran has not been assigned a separate compensable rating for this scar, and the record does not reflect that she satisfies the criteria for such a separate rating.  See 38 C.F.R. § 4.118 (2013) (for rating the skin and scars).  

In evaluating the Veteran's increased rating claim, the Board also must address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2013).  See DeLuca, supra.  As was previously discussed, the Veteran does not experience any significant limitation of motion due to pain, and instability was not present in the right knee for the period under review.  In view of the VA examination findings in 2010 and 2012 showing no signs of weakness, fatigue, or lack of endurance with repetitive range of motion testing, and only mild to moderate pain in the right knee, there is no basis upon which to assign a higher level of disability based on the provisions of 38 C.F.R. §§ 4.40 and 4.45.  While the Veteran testified to more pain than reported by VA examiners, it is noteworthy that she conceded that her pain was worse before knee replacement surgery than subsequently.  

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for her service-connected total right knee arthroplasty.  The benefit sought on appeal for this claim, therefore, is denied.  

The Board has considered the above evidence and finds that it also does not support the assignment of a rating in excess of 10 percent for left knee chondromalacia at any point during the appeal period.  The VA examinations conducted during this period show that the Veteran experienced pain on use and motion of her left knee, but she nevertheless had extension that was not limited to more than 5 degrees and flexion that was not limited to less than 120 degrees, when objective evidence of painful motion began, even factoring in additional limitation of extension and flexion due to functional loss and pain after repetitive motion testing.  Limitation of extension to 5 degrees and limitation of flexion to 120 degrees does not produce a compensable limitation of motion under Diagnostic Codes 5260 or 5261.  The limitations on prolonged use of the left knee when walking, sitting, and standing are deemed by the Board to be adequately compensated by the 10 percent rating already assigned.  

That rating for osteomalacia under the provisions of Diagnostic Code 5014 (through Diagnostic Code 5003 for degenerative arthritis) is amply supported by the record which shows X-ray evidence of degenerative arthritis in the left knee and noncompensable limitation of motion.  Thus, under the provisions of Diagnostic Code 5003, the Veteran is entitled to a 10 percent rating for painful motion as a result of her left knee disorder, but no more.  

The Veteran's left knee has not been found to be ankylosed, precluding a rating under Diagnostic Code 5256.  Diagnostic Code 5257 covers other impairments of the knee, including recurrent sublaxation or lateral instability.  Though the Veteran contended that she suffered from giving way and instability, no medical evidence shows that she suffers from left knee instability or sublaxation.  The objective medical evidence outweighs the Veteran's subjective complaints, and no rating under Diagnostic Code 5257 is warranted.  

Diagnostic Code 5258 covers cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 covers cartilage, semilunar, removal of, symptomatic.  The September 2012 VA examiner found that the Veteran suffered from no meniscal conditions or procedures, and the March 2010 and September 2012 VA examiners also found that the Veteran had no instability, locking, effusion, or dislocation symptoms in the left knee.  Absent these findings, ratings under Diagnostic Codes 5258 and 5259 are not warranted.  Although a perceived sense of locking was reported by the Veteran, and although clicks or snaps were noted on examination in March 2010, there was no actual clinical finding of left knee joint locking and the medical evidence, as a whole, does not demonstrate the presence of frequent effusion for the time period at issue.  To the extent that the medical evidence has shown any meniscus abnormality, there is no indication that this has resulted in symptoms other than those already compensated by the Veteran's currently assigned evaluation, namely pain.  The Board does not find the Veteran's left knee disability to more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5258.  

Ratings under Diagnostic Codes 5262 (tibia and fibula, impairment of) and 5263 (genu recurvatum2 with weakness and insecurity in weight bearing) are similarly not warranted, as the Veteran has not been found to suffer from either of these conditions.  

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of the left knee to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Significantly, the Board has considered the point at which the Veteran first experienced pain when determining her limitation of motion.  Further, while VA examiners noted the Veteran's complaints of additional pain with repetitive motion, there was not additional loss of motion or other symptoms, other than those already recognized by the Veteran's currently assigned rating.  Again, her report of flare-ups consisted of increased pain requiring the use of a cane or knee brace to aid in walking. The Board emphasizes that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With regard to the DeLuca criteria and functional limitations, a compensable rating has been assigned to the Veteran's left knee disability despite the fact that her range of motion testing reveals levels better than those required for the 10 percent rating assigned.  This rating already considers the Veteran's subjective complaints of painful motion and pain on use, and her mildly limited range of motion.  As the Veteran's left knee rating already takes into account her claimed functional limitations, in the absence of any evidence of further disability, no increase is warranted.  

Thus, a 10 percent rating assigned under Diagnostic Code 5099-5014 on the basis of osteomalacia of the left knee for the entire appeal period is appropriate and a rating in excess of this amount is not warranted.  

Left Tibia

The Veteran also seeks a compensable disability rating for her residuals of a left tibia stress fracture.  Historically, she was granted service connection for residuals of a left tibia stress fracture in a September 1990 rating decision and awarded a noncompensable disability rating, effective June 21, 1990.  In a November 2003 rating decision, the disability rating for residuals of a left tibia stress fracture was increased from noncompensable to 10 percent, effective January 23, 2003; however, this was later determined to be clear and unmistakable error and the noncompensable rating was restored effective June 1, 2005.  In her October 2009 claim for increase, the Veteran sought a higher rating.  

The Veteran's left tibia disorder is rated pursuant to Diagnostic Code 5299-5262.  As this disability is not specifically listed in the rating schedule, it is assigned Diagnostic Code 5299 and rated by analogy to Diagnostic Code 5262, indicating an analogous rating to impairment of the tibia.  As noted above in the discussion of the Veteran's knee claims, under Diagnostic Code 5262 a 10 percent rating is available for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is for assignment for malunion of the tibia and fibula with marked knee or ankle disability.  And a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

The Veteran underwent a VA examination of the left tibia in March 2010.  The Veteran complained of pain along the anterior tibia.  There was no history of deformity or fracture site motion or flare-ups of bone and joint disease.  On examination, there was no evidence of leg shortening or malunion or nonunion of the tibia.  The left tibia was tender at the mid-tibia anteriorly.  An antalgic gait was noted.  Calluses on the bilateral great toes provided evidence of abnormal weight bearing and there was skin breakdown on the right lateral toe pad of the great toe.  An X-ray study of the left lower extremity showed no fracture or dislocation and normal bones and soft tissues.  Diagnosis was stress fracture history of left tibia with residuals of intermittent pain with significant occupational effects as evidenced by decreased mobility, lack of stamina, and pain.  

A November 2011 VA treatment record noted a spasm in both legs, but centered about the upper thighs, back, and abdomen.  

The Veteran underwent a VA examination in September 2012.  Her previous stress fracture of the left lower extremity was noted during an examination of the ankles and the knees.  Range of motion measurement of the left knee and leg disclosed left flexion to 130 degrees (with objective evidence of painful motion beginning at 120 degrees) and extension ending at 5 degrees (with no objective evidence of painful motion).  There was no additional limitation of motion with repetitive use testing.  

In an October 2012 rating decision, the Veteran was granted service connection for tendinitis of the left posterior tibial tendon secondary to her service-connected pes planus disability and assigned a 10 percent rating for this condition. The Veteran is also received 30 percent disability rating for pes planus.  

The evidence does not reflect that the Veteran's tibial stress fracture residuals warrant a compensable rating.  The March 2010 VA examiner identified those residuals as intermittent pain and the March 2010 and September 2012 VA examinations found no actual malunion or nonunion of the tibia and fibula.  An X-ray study of the Veteran's left leg associated with the March 2010 examination revealed no fracture or dislocation and normal bones and soft tissues.  Accordingly, a compensable rating for the residuals of a left tibia stress fracture is not warranted.  

The Board also notes that left leg flexion and extension measured during the September 2012 VA examination do not compel a compensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  Thus, any additional impairment of the left tibia due to complaints of intermittent pain do not demonstrate greater limitation of motion due to pain on use or functional impairment beyond that which is already compensated pursuant to her left knee condition, and a higher rating under the provisions addressed in DeLuca is not warranted.  

The Board emphasizes that the painful motion and pain on use associated with her left leg is being compensated through her service-connected left knee disability, and the Veteran is being compensated for tendinitis of the left posterior tibial tendon and pes planus, which are manifested by pain in the left leg and weight bearing callouses and pain, respectively. Thus, her symptomatology is being compensated through her other service-connected disabilities, and VA regulations prevent the use of these same complaints and symptoms in rating the residuals of left tibia stress fracture, a separate service-connected disability, because this would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2013) (Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited).  

Therefore, the Board finds that a compensable rating for the residuals of left tibia stress fracture must be denied.  

Pes Planus

The Veteran seeks a higher rating for her service-connected bilateral pes planus.  Historically, the Veteran was granted service connection for bilateral pes planus in a June 2007 Board decision.  The RO, in a July 2007 rating decision, subsequently awarded her a 10 percent disability rating, effective January 23, 2003.  In an August 2009 rating decision, the RO increased the disability rating for pes planus from 10 percent to 30 percent, effective April 16, 2008.  In October 2009, the Veteran filed her current claim for increase.  Thus, the Board will examine whether her current 30 percent disability rating should be increased at any time between a year before her claim for increase was filed in October 2009 until the present.  

The Veteran's foot disability has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for a unilateral disability, and is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Also potentially applicable is Diagnostic Code 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Veteran underwent a VA examination in July 2009.  She complained of bilateral pain, burning, stabbing, aching and muscular cramping as well as sharp pains in both feet.  At times she felt weakness and stiffness in the feet, which occasionally swelled, especially with weight bearing.  This symptomatology decreased with rest but increased with weight bearing, standing, and walking activities.  She used shoe inserts all the time but had not required the use of a cane, crutch, or walker to ambulate.  The Veteran claimed that she could stand for 30 minutes and walk for approximately one-half mile without stopping.  She took Mobic and messaged her feet as needed.  

On examination in July 2009, the Veteran had bilateral hallux valgus with bunions.  With full weight bearing, she externally rotated and pronated, especially the left foot.  Palpatory tenderness was present along the right posterior lateral insertion of the Achilles tendon, on the left foot anterior and posterior medial malleolar areas and the medial border of the mid foot.  There was no edema.  She walked with a slight antalgic limp with the feet externally rotated at 50 degrees and pronated.  Calluses were present along the medial border of the right and left great toe, but there was no skin breakdown or unusual shoe wear pattern.  The Veteran did not have hammertoes, clawfoot, or high arch.  Bilateral pes planus was noted with pronation especially noted on the left foot.  Angulation of the alignment of the Achilles tendon into the insertion of the os calluses angulation of 15 degrees on the right and 20 degrees on the left.  There were bilateral bunions with hallux valgus of 5 degrees of valgus angulation bilaterally.  An X-ray study showed bilateral pes planus and mild bilateral hallux valgus.  The VA examiner did not associate the hallux valgus with the Veteran's service-connected pes planus.  

The Veteran underwent a VA examination in March 2010.  She told the examiner that her pes planus had grown progressively worse since service and that the use of orthotic inserts was partially effective in relieving her symptoms.  Both feet were also said to be about the same in symptomatology with the right slightly worse than the left.  Symptoms related to the left foot included: pain, swelling and lack of endurance while standing and walking.  This pain was in the arch, the swelling in the posterior aspect of the Achilles tendon, and the lack of endurance noted at mid foot.  Symptoms related to the right foot included pain and lack of endurance while standing and walking.  The pain and lack of endurance were located at the arch of the foot.  The Veteran said that she could stand for only 15 to 30 minutes and was unable to walk more than a few yards.  

On examination of the left foot in March 2010, there was tenderness at the medial mid arch region and abnormal weight bearing noted with calluses.  There were no hammertoes, hallux valgus, or clawfoot.  Weight bearing and non weight bearing Achilles alignment were both normal, there was no pronation, and there was no pain on manipulation.  There was an arch present on weight bearing and non weight bearing.  

On examination of the right foot, there was evidence of swelling along the posterior Achilles tendon, tenderness at the medial mid arch region, and abnormal weight bearing as evidenced by calluses.  There were no hammertoes, hallux valgus, or clawfoot.  Weight bearing and non weight bearing Achilles alignment was normal and there was no midfoot malalignment.  There was no pronation and there was no pain on manipulation.  No arch was present with weight bearing and non weight bearing.  Diagnosis was bilateral pes planus with significant effects on occupational activities.  

A July 2011 VA treatment record noted that the Veteran had been seen by a foot specialist and had special shoes and arch supports.  

The Veteran underwent a VA examination of her flatfeet in September 2012.  The Veteran told the examiner that when she was prescribed bilateral shoe inserts they decreased the plantar pains by 40 percent and that she had no pain when using shoe inserts.  She also denied pain on manipulation of the feet or swelling on use.  Examination revealed that calluses caused by pes planus were on both feet as well as the fact that her symptoms were relieved by orthotics.  There was no extreme tenderness noted on the plantar surface of either foot.  Marked pronation, improved by orthopedic shoes or appliances, was noted for both feet as well as decreased longitudinal arch height on weight bearing.  The weight bearing line did not fall over or was not medial to the great toe for either foot.  "Inward" bowing of the Achilles tendon was noted for both feet, but no marked inward displacement or severe spasm of the Achilles tendon.  The VA examiner also noted mild to moderate pain on palpation of the postero-medial aspect of the ankles at tibial tendon insertion to calcaneal bone.  Imaging studies of the foot failed to reveal degenerative or traumatic arthritis.  

After a thorough review of the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted under DC 5276 for the Veteran's service-connected bilateral pes planus.  The September 2012 VA examination showed marked pronation; however this was improved by orthopedic shoes or devices.  VA examinations also failed to demonstrate bilateral extreme tenderness of the plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The evidence of record indicated that the Veteran wore shoe inserts all the time and that these were partially effective in relieving her symptoms and that she had no pain when wearing such.  As the criteria for a rating in excess of 30 percent for bilateral pes planus have not been established, a 50 percent rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Consideration also was given to whether the Veteran may be afforded a rating in excess of 30 percent for her bilateral pes planus under any other diagnostic codes.  Diagnostic Code 5278, the only other diagnostic code pertaining to disabilities of the feet that provides for a maximum disability rating higher than 30 percent, concerns claw foot (pes cavus).  As there is no evidence that the Veteran has been diagnosed with claw foot, analysis under this diagnostic code is not warranted.  

Pursuant to the provisions of Diagnostic Code 5284, a moderately severe foot injury warrants a 20 percent rating and a severe foot injury warrants a 30 percent rating. Reviewing the evidence, the Board finds that individually, the Veteran's pes planus constitutes a moderately severe impairment to each foot.  Although the Veteran's bilateral pes planus was deemed severe under DC 5276, this rating was for the combined impact of the Veteran's symptoms on a bilateral basis, and did not address each foot individually. The evidence of record shows that the Veteran has pain, occasional swelling, characteristic callosities, and pronation that was marked but improved with orthotics, and that the other symptoms of pes planus were relieved by orthotics. There was no weight bearing line that fell over or was medial to the great toe and no marked displacement or spasm of the Achilles tendon. Overall, the Board finds that this evidence supports a moderately severe foot impairment of the right and left foot individually, but not a severe impairment. Thus, a rating of 20 percent for the left foot, and 20 percent for the right foot, pursuant to DC 5284 is warranted, which would be a combined rating of 40 percent, which is greater than the 30 percent rating currently assigned for both feet rated as bilateral pes planus. 38 C.F.R. § 4.25 (2013). 

Conclusion: Increased Rating Claims

The Board acknowledges the Veteran's assertions that her knee and leg disorders are painful and that she has difficulty walking and that she should receive higher ratings.  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  As noted above, the Veteran's symptomatology and treatment for bilateral painful knees and a painful left leg, do not meet the criteria set forth in the applicable regulations that would permit higher ratings.  

The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 30 percent for right total knee arthroplasty, is against a rating in excess of 10 percent for left knee chondromalacia, is against a compensable rating for left tibia stress fracture, and a rating greater than 20 percent for each foot for service-connected pes planus.    The preponderance of the evidence is against higher ratings than those assigned and discussed for these claims.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Further staged ratings for any of these disabilities is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's disorders manifested symptoms meriting higher disability ratings than those assigned or denied in this decision.  See Hart, 21 Vet. App. at 509-10.  

The above determinations are based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating on an extraschedular basis during any period of this appeal.  See 38 C.F.R. § 3.321(b).  

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture for each of her conditions could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's knee, left leg, and flatfeet were measured against the applicable criteria as authorized by associated statutes, regulations, and case law.  Given that the applicable schedular ratings criteria appear more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to a rating in excess of 30 percent for right total knee arthroplasty is denied.  

Entitlement to a rating in excess of 10 percent for left knee chondromalacia is denied.  

Entitlement to a compensable rating for the residuals of a left tibia stress fracture is denied.  

Entitlement to a rating of 20 percent for pes planus of the right foot, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating of 20 percent for pes planus of the left foot, is granted, subject to the laws and regulations governing the award of monetary benefits.  
 

REMAND

Unfortunately, a remand is required as to the remaining issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

As indicated in the Introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that TDIU is part and parcel of a claim for an increased rating when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which the increased rating is sought.  Id. at 445.  

In the present case, the RO has granted one period of a total 100 percent disability for total right knee arthroplasty (from May 30, 2008 to June 30, 2009).  Thus, for that period, the issue of entitlement to TDIU is moot.  

The record reflects that the March 2010 VA examiner noted that the Veteran's knee, left leg, and pes planus disabilities had significant effects on her occupational activities as a licensed practical nurse at a VA facility.  The September 2012 VA examiner noted that the Veteran's service-connected disabilities on appeal impacted her ability to work and that she had switched jobs to a position involving less walking.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claims currently on appeal.  Accordingly, the RO/AMC should develop the TDIU aspect of these claims and then determine whether a TDIU is warranted for the period from July 1, 2009 to the present.  

In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU component of the increased rating claims.  This letter should notify the Veteran and her representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the TDIU claim should be remanded for proper notice and development and possible consideration of referral for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of what evidence would substantiate her claim for entitlement to a TDIU and other applicable requirements under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012).  

2.  The RO/AMC will review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including scheduling any appropriate VA employability examinations and/or social and industrial surveys.  

3.  The RO/AMC will then adjudicate the Veteran's TDIU claim, to include whether referral of this matter for extra-schedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


